IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11193
                        Conference Calendar



JOHNNY E. VALDERAS,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CV-1009-Y
                       --------------------
                         February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Johnny E. Valderas, Texas prisoner # 499117, filed in the

district court a pleading styled as a 28 U.S.C. § 2254 petition,

raising claims which attacked the validity of his continued

incarceration and claims challenging his being forced to work at

hard labor at the prison without compensation.   The district

court correctly treated the former claims as arising under 28

U.S.C. § 2254 and the latter claims as arising under 42 U.S.C.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11193
                                -2-

§ 1983.   See Patton v. Jefferson Corr. Ctr., 136 F.3d 458, 460

(5th Cir. 1998).   It dismissed the 28 U.S.C. § 2254 claims as

time-barred, pursuant to 28 U.S.C. § 2244(d) and dismissed the 42

U.S.C. § 1983 claims under 28 U.S.C. §§ 1915A and 1915(e)(2)(B).

Valderas now seeks a certificate of appealability (“COA”) to

appeal the dismissal as time-barred of his 28 U.S.C. § 2254

claims and challenges the dismissal of his 42 U.S.C. § 1983

claims.

     Valderas renews his argument that the respondent’s failure

to release him mandatory supervision violates his due-process and

equal-protection rights.   Because he has failed to show that

reasonable jurists would find debatable whether the district

court erred in dismissing these claims as time-barred, COA is

DENIED as to Valderas’ 28 U.S.C. § 2254 claims.   See 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 584 (2000).

     Valderas also renews his 42 U.S.C. § 1983 claims that the

being forced to work without compensation violates the Eighth

Amendment, the Fair Labor Standards Act (“FLSA”), and the

Thirteenth Amendment.   The Eighth Amendment claim is wholly

without merit because Valderas has not made any allegation that

prison officials were deliberately indifferent to his physical

condition in assigning his work detail.   See Mendoza v. Lynaugh,

989 F.2d 191, 195 (5th Cir. 1993).   Even if it is assumed that

FLSA coverage extends to inmates, Valderas’ FLSA claim fails

because his sentence included the requirement that he work at

hard labor.   See Watson v. Graves, 909 F.2d 1549, 1553 n.7 (5th

Cir. 1990); Wendt v. Lynaugh, 841 F.2d 629, 620 (5th Cir.. 1988);
                          No. 00-11193
                               -3-

Tex. Civ. Stat. art. 6166x (now repealed).   Valderas’ claim that

his forced labor constitutes involuntary servitude in violation

of the Thirteenth Amendment claim fails for the same reason.   See

Watson, 909 F.2d at 1552; Wendt, 841 F.2d at 620.   Accordingly,

the district court’s judgment on the 42 U.S.C. § 1983 claims is

AFFIRMED.

     COA DENIED; JUDGMENT AFFIRMED.